DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections:
The claim objection in the previous office action has been overcome by amendment.

35 USC 101 Considerations:
The claim amendments have overcome the 35 USC 101 rejection in the previous office action.

Response to Arguments
Applicant's arguments (with regard to the 35 USC 102 and 35 USC 103 rejections) filed 05/27/2021 have been fully considered but they are not persuasive.

Applicant argues that Liu fails to disclose create virtual interfaces for each element of leaf elements included in the plurality of disaggregated hardware network elements in an operating system of the control element.  Applicant states that the “leaf device lacks virtual interfaces to all of the other leaf and root devices that are part of the system managed by the virtualization controller”.
Examiner disagrees.
each element of leaf elements included in the plurality of disaggregated hardware network elements in an operating system of the control element (Figs. 1, 2, 6, 8; Abstract “The virtualization controller may control the root device and the leaf device to establish a virtual tunnel between the UNI and the virtual interface through which the root device and the leaf device may exchange data”; paragraph 19 “At block 103. the virtualization controller may obtain a UNI on the leaf device, establish a virtual interface on the root device for the UNI and record a relation which associates the UNI with the virtual interface. The virtualization controller may establish a virtual interface on the root device for each UNI on each leaf device”; paragraphs 20, 26).
Clearly, as seen in in Liu (especially paragraphs 19 and 20), virtual interfaces are created for each leaf device.

Double Patenting Considerations:
U.S. Pat. No. 10,992,497:
Examiner finds no double patenting rejection with regard to U.S. Pat. No. 10,992,497 since the independent claim language of the current Application disclose “creating … virtual interfaces for each element of leaf elements” not detailed in the claim language of ‘497.

U.S. Pat. No. 11,082,261:
Examiner finds no double patenting rejection with regard to U.S. Pat. No. 11,082,261 since the independent claim language of the current Application disclose “creating … virtual interfaces for each element of leaf elements” not detailed in the claim language of ‘261.

U.S. Pat. No. 10,965,496:
Examiner finds no double patenting rejection with regard to U.S. Pat. No. 10,965,496 since the independent claim language of the current Application disclose “creating … virtual interfaces for each element of leaf elements” not detailed in the claim language of ‘496.

Claim Objections
Claims 4, 5, 11, 12, 15, and 16 are objected to because of the following informalities:
Claim 4 recites the limitation "the VLAN tag" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a VLAN tag”;
Claim 15 recites the limitation "the VLAN tag" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a VLAN tag”;

Claim 11 recites the limitation "a plurality of leaf elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 13, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. Pat. Pub. No. 2017/0310554) (Network Virtualization).

1.1	Regarding claim 1, Liu discloses a system comprising:

a control element coupled to the plurality of disaggregated hardware network elements (Figs. 4, 8; Abstract “virtualization controller”; paragraphs 21, 24, 25);
a route processor executing on the control element (paragraphs 22, 37, 74) and programmed to:
create virtual interfaces for each element of leaf elements included in the plurality of disaggregated hardware network elements in an operating system of the control element (Figs. 1, 2, 6, 8; Abstract “The virtualization controller may control the root device and the leaf device to establish a virtual tunnel between the UNI and the virtual interface through which the root device and the leaf device may exchange data”; paragraph 19 “At block 103. the virtualization controller may obtain a UNI on the leaf device, establish a virtual interface on the root device for the UNI and record a relation which associates the UNI with the virtual interface. The virtualization controller may establish a virtual interface on the root device for each UNI on each leaf device”; paragraphs 20, 26).

1.2	Per claim 3, Liu teaches the system of claim 1, wherein the route processor is further programmed to: assign a virtual local area network (VLAN) tag to each front panel interface of a plurality of front panel interfaces of the leaf elements (paragraph 23).



1.4	Per claims 13, 14, and 19, the rejection of claims 1, 3, and 8 under 35 USC 102 (paragraphs 1.1 – 1.3 above) applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Pat. Pub. No. 2017/0310554) in view of Webster (U.S. Pat. Pub. No. 2010/0034117).

2.1	Regarding claim 2, Liu does not explicitly disclose the system of claim 1, wherein the operating system is a LINUX operating system and the virtual interfaces are LINUX interfaces.
Webster discloses the system of claim 1, wherein the operating system is a LINUX operating system (Fig. 3; paragraphs 16, 27) and the virtual interfaces are LINUX interfaces (paragraph 15 “Linux network interface”; paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the LINUX specifics of Webster in Liu, since the LINUX operating system is a common open-source operating system.

Claim 9, 10, and 20  is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Pat. Pub. No. 2017/0310554) in view of Li (U.S. Pat. Pub. No. 2003/0061376).


Li discloses the system of claim 1, wherein the plurality of disaggregated network elements and the network implement a self-routing network fabric (paragraph 1 “self-routing packet-switched optical network with arbitrary topology …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the self-routing network of Li in Liu because the disaggregated network in the Liu reference leads one to utilize the self-routing network feature of Li in order to efficiently control and efficiently route data in the Liu reference.

3.2	Per claim 10, Liu does not explicitly teach the system of claim 9, wherein the self-routing network fabric implements routing protocols.
Li teaches the system of claim 9, wherein the self-routing network fabric implements routing protocols (paragraph 1; paragraph 7 “a protocol to route a packet …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the routing protocol in the self-routing network of Li in Liu because the disaggregated network in the Liu reference leads one to utilize the self-routing network feature (and associated routing protocols) of Li in order to efficiently control and efficiently route data in the Liu network.

.

Allowable Subject Matter
Claims 6, 7, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/